ALLOWANCE
Information Disclosure Statement
The information disclosure statement (IDS) submitted from 03/03/2022 to 06/08/2022 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 05/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents No. 10,961,914 and 11,098,651 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
The restriction requirement between Invention I and II, as set forth in the Office action mailed on 02/25/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 10-18, directed to Invention II are no longer withdrawn from consideration because the claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
Specification amended via email and attached herewith have been entered.
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Mr. Christopher Kent on 06/14/2022.
Amend claims as follows:
1. 	(Currently Amended) An exhaust attenuation assembly to receive exhaust gas from a gas turbine attached to a trailer, the exhaust attenuation assembly comprising: 
a lower elongated plenum having a proximal end and a distal end, the lower elongated plenum extending a first distance between the proximal end and the distal end, and having an inlet positioned adjacent the proximal end to receive exhaust gas from the gas turbine; 
an upper noise attenuation system movably connected relative to the distal end of the lower elongated plenum, the upper noise attenuation system being selectively movable between a stowed position, in which an outlet end portion of the upper noise attenuation system is positioned proximate the distal end of the lower elongated plenum, and an operative position, in which the upper noise attenuation system defines an upper elongated plenum in fluid communication with the distal end of the lower elongated plenum and in which an outlet of the upper elongated plenum is spaced away from the distal end of the lower elongated plenum at a second distance that is greater than the first distance, the upper noise attenuation system also including an elongated conduit configured for complementary receipt in a distal portion of the lower elongated plenum and a pair of opposed silencer hoods,
each of the pair of opposed silencer hoods including a planer surface having opposed a first side edge and a second side edge, a first side surface connected to the first side edge and a second side surface connected to the second side edge, both the first side surface and the second side surfaceextending outwardly from and opposite to each other, each of the pair of opposed silencer hoods configured to be hingeably mounted to portions of the distal end of the lower elongated plenum, and in the operative position, the pair of opposed silencer hoods being positioned substantially upright such that the planer surface, the first side surface and the second side surface of each of the opposed silencer hoods pivotally extending  at the distal end of the lower elongated plenum; and 
an extension assembly disposed on the lower elongated plenum that moves the upper noise attenuation system between the stowed position and the operative position.
10.	(Currently Amended) An exhaust attenuation assembly to receive exhaust gas from a gas turbine attached to a trailer, the exhaust attenuation assembly comprising: 
a lower elongated plenum having a proximal end and a distal end, the lower elongated plenum extending a first distance between the proximal end and the distal end, and having an inlet positioned adjacent the proximal end to receive exhaust gas from the gas turbine;
an upper noise attenuation system movably connected relative to the distal end of the lower elongated plenum, the upper noise attenuation system being selectively movable between a stowed position, in which an outlet end portion of the upper noise attenuation system is positioned proximate the distal end of the lower elongated plenum, and an operative position, in which the upper noise attenuation system defines an upper elongated plenum in fluid communication with the distal end of the lower elongated plenum and in which an outlet of the upper elongated plenum is spaced away from the distal end of the lower elongated plenum at a second distance that is greater than the first distance, the upper noise attenuation system also including a pair of opposed silencer hoods, 
each of the pair of opposed silencer hoods including a planer surface having opposed a first side edge and a second side edge, a first side surface connected to the first side edge and a second side surface connected to the second side edge, both the first side surface and the second side surface extending and opposite to each other, each of the pair of opposed silencer hoods configured to be mounted to portions of the distal end of the lower elongated plenum, and in the operative position, the pair of opposed silencer hoods being positioned substantially upright such that the planer surface, the first side surface and the second side surface of each of the opposed silencer hoods pivotally extending at the distal end of the lower elongated plenum; and
an extension assembly disposed on the lower elongated plenum that moves the upper noise attenuation system between the stowed position and the operative position.
Allowable Subject Matter
Claims 1-18 are allowed.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622. The examiner can normally be reached M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN GOYAL/Primary Examiner, Art Unit 3741